 
 
Exhibit 10.3
 
 
[siena.jpg]
 
Dated:  May 11, 2015
 
William T. Nanovsky
 
Swisher Hygiene Inc.
 
Suite 400 4725 Piedmont Row Drive
Charlotte, NC 28210
 
Dear Mr. Nanovsky:
 
Reference is made to the Springing DACA waiver letter dated March 25,
2015.  This is to inform you that Siena has agreed to extend the waiver period
of the Springing DACA Event and Reporting Requirements through May 12, 2015.
 
Please call me at 203-883 5657 if you have any further questions.
 

  Very truly yours,           SIENA LENDING GROUP LLC          
 
By:
/s/ Steven Sanicola       By: Steven Sanicola       Authorized Signatory        
 

 
 
 
 
9 Broad Street, Stamford, CT 06902 I 203.251.8282 I www.sienalending.com